Citation Nr: 0021647	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-48 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an increased rating for a stress fracture of 
the second metatarsal of the right foot, currently evaluated 
as 10 percent disabling.

Entitlement to an earlier effective date, prior to December 
12, 1995, for a compensable rating for stress fracture of the 
second metatarsal of the right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In May 1997, the RO denied entitlement to a rating 
in excess of 10 percent for the veteran's right foot 
disability.  In an October 1998 Statement of the Case, the RO 
denied the veteran's claim of entitlement to an earlier 
effective date for his right foot disability.  


FINDINGS OF FACT

1.  The veteran has symptomatology of the right foot to 
include pain which is not dissociated from his service 
connected stress fracture.  

2.  The veteran filed a claim an increased rating on December 
12, 1995, and there is no evidence of an ascertainable 
increase in disability during the year prior to December 12.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 20 percent for the 
veteran's stress fracture of the second metatarsal of the 
right foot have been met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5279-5284 (1999).

2.  The requirements for an effective date prior to December 
12, 1995, for increased (compensable) rating for stress 
fracture of the second metatarsal of the right foot have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.1(p), 3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

At his personal hearing in March 2000, the veteran asserted 
that his service connected right foot disability was more 
severely disabling than reflected by his current 10 percent 
evaluation.  He testified that he had experienced pain since 
the day he injured his foot in service and that he 
experienced a stabbing pain in the middle of his foot.  He 
also indicated at that time that his foot would swell if he 
was on it for a long time.  He also stated that he took 
Motrin for the pain.  

When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  With a well-grounded claim arises a statutory duty 
to assist the veteran with the development of evidence in 
connection with his claim.  38 U.S.C.A. § 5107(a).  After 
noting that the claims file includes VA and private records, 
the Board finds that the record as it stands is adequate to 
allow for equitable review of the veteran's increased rating 
claim and that no further action is necessary to meet the 
duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The service medical records document that the veteran was 
seen in April 1971 for severe pain of 21 days duration in the 
area of the first metatarsal of the right foot due to trauma.  
When he was examined by the VA in 1991, he reported 
experiencing a low grade type pain since service.  

The veteran has undergone several VA examinations in 
conjunction with this claim and has also submitted private 
medical records.  In June 1996, the veteran underwent a VA 
examination.  The examiner indicated that the veteran walked 
with his left foot slightly rotated outward and was guarding 
his right foot by getting his weight off as quickly as 
possible during walking.  He had plastic inserts in the form 
of metatarsal supports in both shoes.  His feet showed no 
gross deformity or swelling but he did describe sharp 
tenderness on the plantar surface of the right foot just 
proximal to the metatarsal heads of 1 and 2 and a little on 
3.  It was noted that the arches were quite high, bordering 
on pes cavus.  The flexibility was essentially normal and he 
could walk on his heels and toes.  The veteran got pain in 
his right foot when he was up on his toes.  His skin and 
nails were in good condition.  His ankles would dorsiflex 
about 20 degrees and plantarflex 40 degrees with essentially 
normal inversion and eversion.  He was diagnosed with 
metatarsalgia, right foot, with history of undocumented 
stress fracture to the right foot.  X-rays were normal.

The veteran also underwent a VA examination in April 1997 
wherein he stated that his history has been almost unchanged 
since the June 1996 examination.  He ambulated with somewhat 
of a swaggering gait, slightly broad based but at the same 
time walking of the outside of the right foot as he walked to 
the examining area.  His shoes showed minor inversion wear.  
His shoes were not really that old at this point, but they 
were not new.  He had plastic inserts in both shoes.  Both of 
the arches appeared to be somewhat higher than average and 
when he bore weight the arches remained fairly high.  He 
stood on the lateral aspect of the right foot and reported 
that while he could go down flat, it caused pain.  He stood 
flat for the examiner and reported sharp pain at the 
metatarsal head.  The alignment of the feet at the anterior 
and posterior position were pretty much normal and there was 
no pain on palpation over the dorsum, or the lateral or 
medial aspects of the foot.  He complained of pain and 
withdrew his foot on fairly light pressure as the examiner 
pressed into the area of the second metatarsal head.  It took 
fairly deep pressure to get him to complain of pain at the 
first metatarsal head.  He also complained of more moderate 
pain at the third metatarsal head and more moderate pain yet 
at the fourth metatarsal head on deep palpation.  The veteran 
could stand on his heels, toes and medial aspects of his 
feet, with pain while on his toes.  He was diagnosed with 
metatarsalgia of the right foot with history of stress 
fracture of the second metatarsal.

The veteran has also submitted private medical evidence from 
Joseph K. Newcomer dated January 1999.  Dr. Newcomer 
indicated that x-rays revealed no osseous abnormalities of 
the right foot.  Upon physical examination, the doctor 
indicated that the veteran described pain in his foot 
approximately between the second and third metatarsals.  The 
veteran stated that with direct palpation or when walking on 
a flat right foot, he experienced a severe sharp pain that 
altered his gait.  He ambulated with a supinated foot on the 
outstep.  The doctor observed that the veteran had an early 
callus formation in that area indicating that he was in, in 
fact, placing more emphasis on this portion of the foot with 
ambulation.  He was diagnosed with a possible neuroma of the 
right forefoot causing him to alter his gait.  

The veteran underwent his most recent VA examination in 
September 1999.  He again indicated that he could not bear 
weight on his right forefoot due to severe pain and that he 
had to walk with his right foot inverted to keep the pressure 
off of the right forefoot.  He stated that the pain was 
extremely sharp and walking on the outer aspect of the foot 
caused him to limp.  Examination of both feet showed no 
deformity.  Arches were intact bilaterally.  He reported 
slight tenderness of the fascia near the heel on the right 
inner surface.  He reported severe tenderness on the heads of 
the second and third metatarsals.  Forefoot mobility was a 
little less than that on the left and caused some discomfort.  
He was unable to stand on his toes because of the pain on the 
balls of the foot.  He was unwilling to put any weight on 
that foot with the flat foot against the floor.  He did have 
an essentially normal range of motion, except for mildly 
diminished mobility of the forefoot.  He was diagnosed with 
metatarsalgia of the right foot and plantar fasciitis of the 
right foot.  X-rays revealed no acute bony abnormality but 
there was some soft tissue swelling around the great toe and 
a small calcaneal spur was also noted.

The veteran's right foot disability has been assigned a 
rating of 10 percent pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5279-5284.  Diagnostic Code 5279 provides 
that anterior Metatarsalgia warrants a 10 percent evaluation.  
This is the maximum rating contemplated by that code.  
Diagnostic Code 5284 provides that moderate foot injuries 
warrant a 10 percent evaluation while moderately severe foot 
injuries warrant a 20 percent evaluation.  A severe foot 
injury warrants a 30 percent evaluation.

Clearly, the veteran cannot receive a higher rating under 
Diagnostic Code 5279 as he already has the highest rating 
possible under that code.  However, it is the decision of the 
Board that a higher rating is warranted under Diagnostic Code 
5284 either.  The veteran has described severe tenderness 
over his 2nd and 3rd metatarsal heads and he was diagnosed 
with plantar fasciitis on VA examination in September 1999.  
Further, the veteran's right foot mobility has been described 
as slightly less than the left foot.  In light of the 
foregoing, it is the Board's decision that the veteran's 
symptomatology is analogous to a moderately severe foot 
injury and an evaluation of 20 percent is warranted in this 
matter.  This is especially so when consideration is given to 
the pain the provisions of 38 C.F.R. §§ 4.40, 4.45. and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

However, a 30 percent evaluation is not warranted.  Neither 
the 1996 nor the 1997 VA examination showed severe 
impairment.  His pain is not deep on objective demonstration.  
The Board directs attention to the 1997 VA examination in 
this regard.  Even Dr. Newcomer's report, when considered in 
detail, does not present findings as full and complete as 
those presented on the VA examinations.  Nevertheless, the 
Board does not interpret Dr. Newcomer's report as showing 
objective findings exhibiting such incapacitation as would 
amount to severe overall impairment.  

The Board notes parenthetically that it appear that the area 
of the veteran's symptoms in service and on the examinations 
in 1996, 1997d, and 1998 cover the area of the lst, 2nd, and 
3rd metatarsals, although this is not entirely certain.  
However, in the absence of any attempt to dissociate or 
separate out any of the symptoms affecting the entire right 
foot, if that is possible, the Board has resolved reasonable 
doubt at least for the purpose of this rating action and 
decision.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to 

render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See 

Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 

Earlier Effective Date

The veteran argues that he should be entitled to an earlier 
effective date as he intended to continue an appeal stemming 
from the June 1991 rating decision establishing entitlement 
to the disability but that he never received correspondence 
from VA regarding the appeal.

A careful review of the evidence in the claims file reveals 
that the veteran was notified of the June 1991 decision in a 
July 1991 letter sent to an address on [redacted].  
This address was provided by the veteran several times, 
including on an examination report from April 1991.  There is 
no evidence the notice letter was sent back to the RO or that 
it was deemed not deliverable by the post office at that 
time.  The next correspondence from the veteran is a request 
for a statement of the case dated February 16, 1993 and this 
correspondence was not timely insofar as an attempt to file a 
notice of disagreement to the April 1991 decision.  38 C.F.R. 
§ 20.302 (1999).  

The correspondence is thus considered the veteran's attempt 
to reopen his claim of entitlement.  He indicated his address 
at that time was on [redacted].  Thereafter, 
correspondence was addressed to [redacted].  In April 1993 
the record shows that the RO requested that the veteran 
provide information on any treatment he had received for his 
right foot.  A similar letter was sent in July 1993 again 
asking the veteran to provide medical evidence.  No reply was 
received to either letter.  As the veteran did not thereafter 
(within 1 year) respond to the requests for information, he 
thereby abandoned any claim he may have had in 1993 for an 
increase in his rating.  See 38 C.F.R. §§ 3.158, 3.330, 
3.655.  That being the case, the effective date for any 
subsequent increased rating have to be the earliest date that 
it was factually ascertainable that entitlement arose, 
provided that application was received within one year from 
such date; otherwise, it cannot be earlier than the date of 
receipt of the claim for increase.  See 38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400.

The next correspondence from the veteran was received by the 
RO on December 12, 1995, wherein the veteran indicated that 
he had requested a Statement of the Case in February 1993 but 
had never received it.  The veteran asserts that he never 
received the April 1993 and July 1993 letters and that, if he 
had, he would have "continued his appeal".  This letter was 
accepted as an application to reopen his claim for a 
compensable rating for his foot disability.  

First, the Board observes again that the veteran did not file 
a timely Notice of Disagreement to the June 1991 rating 
decision.  He has stated that he requested a statement of the 
case in correspondence dated February 1993 and the Board 
acknowledges that as true.  As the veteran did not correspond 
with the RO at all until February 1993, this falls clearly 
outside of the one-year period and the June 1991 decision is 
final.  Therefore, as explained, the 1993 could become an 
application to reopen.  This application was abandoned, 
however, when he failed to furnish any information within 1 
year.  In fact, he did not correspond with the VA again until 
December 1995.  

With regards to the veteran's contention that he did not 
receive the 1993 letters from the RO, the Board points out 
that it is well established that the assertion of nonreceipt, 
standing alone, does not rebut the presumption of regularity 
in the VA's mailing process.  Jones v. West, 12 Vet. App. 98, 
102 (1998); YT v. Brown, 9 Vet. App. 195, 199 (1996); 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Here, the 
veteran alleges nonreceipt of the two, but presents no other 
evidence in any way supporting or corroborating that 
assertion.  As referenced above, the record otherwise shows 
that the RO's correspondence to the veteran was mailed to him 
at his most recent address of record, with there being no 
indication that any of the RO's letters to that address in 
question were returned as "undeliverable" by the postal 
service.  (The Board acknowledges that a letter sent to the 
[redacted] address was returned as undeliverable, but the 
Board notes that that letter was sent in 1996 and does not 
affect the veteran's attempt to obtain an earlier effective 
date prior to 1995).  As such, the presumption of regularity 
is not rebutted, and the Board finds no evidence that the 
veteran did not receive the requests for medical evidence.
A claim or application is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication indicating an intent to apply for 
benefits, will be accepted as an informal claim as long as it 
identifies the benefit sought.  

According to the law, the effective date of an award based on 
a claim for increase in compensation shall be the later of 
the date of receipt of the claim, or the date entitlement 
arose.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 
3.400(o)(1) (1998).  Additionally, an increase in disability 
compensation shall be effective the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(a)(2); 38 C.F.R. § 
3.400(o)(2).

The current effective date for the increase in compensation 
is December 12, 1995.  The RO assigned this date as the 
correspondence addressing the veteran's right foot disability 
was received on that date.  There is no medical information 
concerning his right foot disability for the 1 year period 
prior to December 12, 1995.  An earlier effective date is not 
warranted in this matter, as there is no medical evidence of 
an ascertainable increase from December 12 1994 until the VA 
examination conducted pursuant to his reopened claim filed in 
December 1995.  



ORDER

Entitlement to a rating of 20 percent for the veteran's right 
foot disability, effective from December 12, 1995, is 
granted, and the benefit sought on appeal to this extent is 
allowed subject to regulations governing the payment of 
monetary awards.  

Entitlement to an earlier effective date, prior to December 
12, 1995, for an increased (compensable) rating for the right 
foot fracture is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

